Citation Nr: 0822040	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-30 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to service connection for right ankle 
condition.

2.	Entitlement to service connection for right shin splints.


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1982 to 
September 1984.  He participated in active training in 1998 
and entered reserve service in February 2002.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a July 2004 rating decision issued by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Boston Massachusetts.  The rating decision denied the 
veteran's claims for entitlement to service connection for a 
right ankle condition and right shin splints.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when: the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. §  5103A(d) (West 2002).  
The evidence of a link between the current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet.App. 410 (2006);  McLendon v. Nicholson, at 
83.

For the veteran's right ankle claim, the record reflects an 
April 1998 diagnosis of sprain to the right ankle during an 
active training exercise.  Documentation associated with the 
injury reflects that the period of disability was temporary 
and ended that same month.  In 2000, an annual service 
medical review indicated that the veteran was fully fit and 
the veteran did not note any ankle or shin pain.  During a 
November 2001 examination, the veteran did not report any 
ankle or shin pain and none were noted by the examiner.  The 
veteran reported continuity of right ankle symptomatology 
since 1998 on his August 2004 claim.

For the veteran's right shin splints claim, the record 
reflects that he first reported right anterior tibia pain in 
June of 2004.  The veteran reported to a private physician 
that this pain occurred while he was exercising.  He was 
diagnosed with a right leg sprain and was advised to refrain 
from exercising for one week.  The record reflects that the 
veteran was currently assigned to an active reserve unit, the 
304th Engineer Battalion in Massachusetts.  The claims file 
is silent as to other diagnoses or treatment of this 
condition until a 2006 VA examination.  The veteran reported 
continuity of right shin splints symptomatology since 1998 on 
his August 2004 claim.

A November 2006 VA examination of the veteran's right ankle 
resulted in diagnoses of right ankle sprain and right shin 
splints.  Although the examiner referred to the 1998 injury, 
there was no mention of the 2004 injury and no medical 
opinion was provided as to the etiology of the current 
conditions. 

An examination is needed so that a medical professional can 
review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between the right ankle and right shin splints 
conditions and the reported injuries.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should schedule the veteran for 
a VA examination to determine whether he 
has a current right ankle condition that 
is related to service.  The examiner 
should also determine whether the veteran 
has a right shin condition related to 
service.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.  

The examiner should provide an opinion as 
to whether the veteran currently has 
either (or both) claimed condition(s) and, 
if so, whether one (or both) of them are 
at least as likely as not (50 percent 
probability or more) to have begun in 
service or are otherwise the result of a 
disease or injury in service.  The 
examiner should provide a rationale for 
these opinions.

2.	If the benefit sought on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case, before 
returning the case to the Board, it 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


